Citation Nr: 0007338	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  96-49 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to rating in excess of 50 percent for migraine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to June 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which granted service connection for migraine and evaluated 
the disability as 50 percent disabling from the day following 
separation from service in June 1995.  

The case was previously remanded by the Board in December 
1998 for additional development, to include a VA examination 
and has since been returned for final appellate review.  


FINDINGS OF FACT

1.  The veteran's service-connected migraines are at present 
manifested by prostrating attacks several times per month the 
maximum evaluation assignable under the rating criteria for 
migraines has been assigned.  

2.  The veteran's migraines do not result in the need for 
frequent hospitalization or cause marked interference with 
employment beyond that contemplated by the current 50 percent 
evaluation.



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
migraine headaches have not been met at any time since the 
effective date of the grant of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.124a, Diagnostic Code (8100).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was seen on numerous occasions during service for 
severe headaches of a throbbing nature.  She was evaluated 
and found to have papilledema.  A computerized tomography 
(CT) scan showed no hydrocephalus or mass affect or midline 
shift.  A lumbar puncture revealed elevated cerebrospinal 
fluid pressure and a normal cerebrospinal fluid examination.  
The assessment was pseudo-tumor cerebri.  She was treated 
with a variety of analgesic therapies with only partial 
reduction in the severity of her headaches.  In February 
1995, she reported having one or two attacks per week that 
caused her to stay at home in bed.  She also complained of 
numbness in both hands and legs.  In May 1995, shortly before 
separation from service, the appellant reported having 
headaches daily with no relief after taking Elavil.  

The veteran filed for VA compensation benefits in June 1995.  

Upon VA examination in October 1995, the veteran noted that 
she continued to have headaches two or three times per week 
which had been refractory to somatotropin and other 
nonsteroidal analgesics.  There had been no nausea or 
vomiting or history of seizures.  Objective examination 
revealed blurring of the optic discs without choking of the 
vessels, hemorrhages or narrowing of the retinal veins.  
Cerebellar and extrapyramidal neurological examination s were 
within normal limits.  Magnetic resonance imaging (MRI) of 
the brain was essentially normal.  There was no evidence of 
pseudo-tumor cerebri.  

Based on these clinical findings, service connection for 
migraine headaches was established upon initial rating 
determination in March 1996 and a 50 percent rating was 
assigned, effective from June 2, 1995, the date the veteran's 
claim for compensation was filed, and the day following 
separation from service.  

In December 1998, the Board remanded the veteran's claim for 
additional development to include a VA social and industrial 
survey, a current examination to address the severity of the 
migraines, to be followed by consideration by the RO of the 
increased rating issue and also adjudicate the issue of a 
total rating based on individual unemployability.  

In a marriage certificate dated in March 1999, it was 
indicated that the veteran's usual occupation was that of a 
receptionist.

A June 1999 VA field examination report reflects that the 
veteran reported that she was a driver from October 1996 to 
March 1999.  She had worked 20 hours per week as a church 
secretary and youth pastor since April 1, 1999, earning 
$150.00 per week.  She reported that she had not had any 
other employment nor sought other employment.  

On VA neurological examination in July 1999, the veteran 
reported that for two years, ending in March 1999, she had 
been in a drug rehabilitation program for using marijuana and 
crack.  Despite stopping the use of illicit substances her 
headaches continued.  Now she complained of one to two 
migraines per week.  The pain tended to be aching and located 
in the occipital region.  She rarely had nausea and did not 
experience vomiting.

The veteran complained of photophobia and said that would lie 
down for at least a couple of hours when she had her 
headaches.  She noted that several times a week she would 
experience milder occipital headaches, which did not cause 
her to lie down.  She had been taking codeine for her 
headaches and also received Depo-Provera.  She was alert and 
oriented.  Her speech was normal.  Neurological evaluation 
was within normal limits.  The diagnosis was mixed migraine 
and muscle contraction headaches.  

The examiner also noted that at the current time, he would 
not limited the veteran's ordinary activities in standing, 
sitting, walking, bending, or stooping.  She could sit in an 
unrestricted manner and had full use of the upper extremities 
for pushing, pulling, operating hand controls and using 
tools.  She could perform unrestricted simple gripping and 
distal fine coordinating movements of the hands, 
respectively.  Functionally, he opined that the veteran 
appeared to be cognitively intact.  She could perform simple 
and complex commands.  She could perform simple and complex 
tasks.  Based entirely on her subjective complaints, it was 
felt that she might need to rest either at or away from work 
on two to four occasions per monthly.  

In September 1999, the RO confirmed and continued the 50 
percent rating in effect for migraines and denied a total 
rating based on individual unemployability.  

Increased Evaluations

Applicable Laws and Regulations

A veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. § 4.2 (1999).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. § 4.10 
(1999).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

The diagnostic code utilized by the RO for the initial and 
current rating of the disorder in question provides that 
migraines with very frequent, completely prostrating and 
prolonged attacks which are productive of severe economic 
inadaptability are 50 percent disabling.  38 C.F.R. § 4124a, 
DC 8100 (1999).  The 50 percent evaluation is the highest 
assignable for migraines.  With characteristic prostrating 
attacks occurring on an average of one a month over the past 
several months, a 30 percent is for assignment.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.


Analysis

Since the veteran's appeal is from the original rating 
decision granting service connection, the claim remains well 
grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Inasmuch as the veteran is already in receipt of the highest 
schedular rating assignable for migraines (50 percent), there 
is not found to be a need to discuss the evidence presented 
in terms of the rating criteria enumerated in DC 8100.  As 
for the question of whether alternate rating criteria provide 
a basis for the assignment of a higher schedular evaluation, 
it is noted at the outset that the record does not identify 
the existence of grain disease due to trauma, with such 
related disabilities, as hemiplegia, epileptiform seizures, 
or facial nerve paralysis, which are to be rated under the 
DCs specifically dealing with such entities.  See 38 C.F.R. 
§ 4.124a, DC 8045 (1999).  As well, there is no showing of 
delirium, dementia, or an uamnestic or other related 
cognitive disorders, as would warrant rating under 38 C.F.R. 
§§ 4.126, 4.130 (1999).  

As it is not shown that an increased schedular rating is for 
assignment, there remains for consideration the question of 
whether it may reasonably be concluded that assignment of a 
higher rating is warranted on an extraschedular basis.  See 
38 C.F.R. § 3.321(b); see also, Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Such matter requires consideration of whether the 
veteran's service-connected migraines are productive of 
marked interference with employment or otherwise necessitate 
frequent periods of hospital care, thus rendering inadequate 
the regular schedular standards.  Id.  In this regard, the 
undersigned notes that the veteran reports that she has 
reported that she is bedridden as a result of her headaches, 
several times per week, and is therefore unable to work.

In reviewing the evidence on file, it is clear that the 
veteran has not been hospitalized at any time in the recent 
past for treatment of her migraine.  It likewise is evident 
that the highest schedular evaluation assignable for 
migraines has already been assigned and that the 50 percent 
rating contemplates a severe degrees of industrial 
impairment.  The Board also notes that the degree of 
disability assigned is considered to be adequate to 
compensate for considerable loss of working time from 
exacerbation or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  There is 
no indication that the veteran's disability causes marked 
interference with employment beyond that contemplated by the 
current 50 percent evaluation.  On the recent VA examination, 
the veteran found that the veteran's migraine caused 
significant functional impairment and that she would only 
need to rest from work on two to four occasions per month.  
The veteran has reported essentially continuous employment 
since the effective date of the grant of service connection, 
Thus, the Board concurs with the RO that there are no unusual 
or exceptional factors such as to warrant an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  


ORDER

Entitlement to a rating in excess of 50 percent for migraine 
is not warranted.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that, while the Board has a duty to assess 
its jurisdiction, if it is determined that the veteran's 
appeal was not filed timely, the Board must inform the 
veteran of the proper basis for denying her appeal prior to 
dismissing the appeal for lack of jurisdiction.  See Marsh v. 
West, 11 Vet. App. 468 (1998).  In the instant case, the RO 
issued a supplemental statement of the case as to the issue 
of entitlement to a total rating for compensation based on 
individual unemployability and certified that issue as being 
on appeal.  However, a review of the record does not reflect 
that the veteran has submitted a notice of disagreement or 
substantive appeal as to that issue.  VA's General Counsel 
has held that the Board cannot sua sponte determine whether 
the veteran has submitted a substantive appeal, where the 
underlying issue has been certified as being on appeal, and 
the Board makes the initial discovery that a substantive 
appeal has not been submitted with regard to that issue.  
VAOPGCPREC 9-99 (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should issue a decision 
determining whether the veteran has 
submitted an adequate notice of 
disagreement or substantive appeal as to 
the issue of entitlement to a total 
rating for compensation based on 
individual unemployability.  If the 
veteran submits a timely notice of 
disagreement with the RO's 
determinations, the veteran and her 
representative should be provided a 
statement of the case informing her of 
the evidence relied upon, the applicable 
laws and regulations, and the 
determination that her notice of 
disagreement or substantive appeal was 
not timely filed.  The veteran and her 
representative should then be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order for consideration of those issues for which an adequate 
substantive appeal has been submitted.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

